1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     KARL E. RISINGER,                             Case No. 2:12-cv-00063-MMD-PAL

7                                    Plaintiff,                      ORDER
            v.
8
      SOC LLC, et al.,
9
                                Defendants.
10

11   I.    SUMMARY

12         This is a class action involving a dispute over the terms of employment for armed

13   guards hired to work in Iraq. Before the Court are Defendants SOC LLC; SOC-SMG, Inc.;

14   and Day & Zimmermann, Inc.’s (collectively, “Defendants”) objection (ECF No. 316) to an

15   order issued by Magistrate Judge Peggy A. Leen (ECF Nos. 315 (minutes), 317

16   (transcript)). The Court has reviewed Plaintiff Karl E. Risinger’s response (ECF No. 318).

17   For the following reasons, the Court overrules Defendants’ objection.

18   II.   BACKGROUND

19         Plaintiff plans to use the results of a survey to prove the class’s damages at trial.

20   (ECF No. 281 at 4.) The survey essentially asked respondents to estimate how often they

21   worked more than six twelve-hour days per week. (See ECF No. 268-7 at 7-8.) In an earlier

22   motion, Defendants sought to exclude the survey results under Daubert v. Merrell Dow

23   Pharm., Inc., 509 U.S. 579 (1993). (ECF No. 268 at 2.) The Court did not exclude the

24   survey results altogether but did preclude Plaintiff’s expert from extrapolating the survey

25   results to the entire class. (ECF No. 281 at 12.) Defendants once again seek to exclude

26   the survey results, this time based on an alleged discovery violation. (ECF No. 316 at 17.)

27   ///

28   ///
1           As part of damages discovery,1 Defendants requested production of (1) “all

2    documents that relate to or support the statements in the signed declarations” that Plaintiff

3    relied on in moving to certify the class; and (2) “all communications from any Class

4    member concerning the hours any Class member worked while employed in Iraq for SOC.”

5    (Id. at 6 (citing ECF No. 244-2 at 5-6).) In response, Plaintiff’s counsel produced a

6    Facebook message thread between Plaintiff and various class members that was partially

7    redacted. (See generally ECF No. 244-19.) Plaintiff did not produce any emails between

8    himself and class members. (ECF No. 253 at 7.)

9           Defendants moved to compel production of the Facebook messages without

10   redactions (ECF No. 244 at 2), and Plaintiff opposed on the basis of attorney-client

11   privilege. (ECF No. 253 at 7.) Plaintiff argued that the Facebook messages were properly

12   redacted because they were copied and pasted from emails class counsel sent to Plaintiff.

13   (See id.; see also ECF No. 266 at 41.) Defendants also moved to compel production of

14   emails between Plaintiff and class members. (ECF No. 244 at 2.) Plaintiff’s counsel

15   responded that Plaintiff was unable to locate any emails. (ECF No. 253 at 20-22.) The

16   Magistrate Judge ordered Plaintiff to make his computer available for forensic

17   examination. (ECF No. 266 at 42-43.)

18          A forensics vendor collected thousands of documents from Plaintiff’s computer

19   based on a protocol the parties developed, and Plaintiff produced 155 of them as

20   responsive. (ECF No. 316 at 8; see also ECF No. 310-7 (production email from class

21   counsel).) The Facebook thread that was produced earlier was produced again—this time

22   with fewer redactions. (Compare ECF No. 244-19 (“April Production”) with ECF No. 310-

23   8 (“October Production”).) Defendants essentially contend that the messages show a class

24   ///

25   ///

26
            1Discovery    in this case was bifurcated into two phases. (ECF No. 77.) The first
27   phase (“Phase I”) was reserved for “all discovery with the exception of class damages
     discovery, and punitive damages discovery should the district judge grant a motion to
28   certify a class.” (Id. at 4 (emphasis omitted).) The second phase (“Phase II”) was reserved
     for “cleanup damages discovery, if the district judge certifies a Class.” (ECF No. 78 at 14.)
                                                     2
1    member—Chris Hedberg—was coached to inflate his survey responses. (ECF No. 316 at

2    11.)

3           Defendants moved for sanctions, requesting preclusion of the survey at trial or

4    reopening of relevant depositions, and monetary sanctions. (Id. at 8.) The Magistrate

5    Judge denied Defendants’ requested form of relief but ordered Plaintiff to pay half of the

6    forensic vendor’s fees and to produce 1,206 emails. (ECF No. 317 at 29-30.) The

7    Magistrate Judge did not sanction Plaintiff for redacting the Facebook messages because

8    “on balance . . . what the plaintiff didn’t produce is more helpful to the plaintiff than it is to

9    the defense.” (Id. at 29.) The Magistrate Judge found that the Facebook messages “do

10   not suggest . . . manipulation by the plaintiff or willful withholding.” (Id.)

11   III.   LEGAL STANDARD

12          Magistrate judges are authorized to resolve pretrial matters subject to district court

13   review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A);

14   see also Fed. R. Civ. P. 72(a); LR IB 3-1(a) (“A district judge may reconsider any pretrial

15   matter referred to a magistrate judge in a civil or criminal case pursuant to LR IB 1-3,

16   where it has been shown that the magistrate judge’s ruling is clearly erroneous or contrary

17   to law.”). “This subsection . . . also enable[s] the court to delegate some of the more

18   administrative functions to a magistrate, such as . . . assistance in the preparation of plans

19   to achieve prompt disposition of cases in the court.” Gomez v. United States, 490 U.S.

20   858, 869 (1989). “A finding is clearly erroneous when although there is evidence to support

21   it, the reviewing body on the entire evidence is left with the definite and firm conviction that

22   a mistake has been committed.” United States v. Ressam, 593 F.3d 1095, 1118 (9th Cir.

23   2010) (quotation omitted). A magistrate’s pretrial order issued under 28 U.S.C.

24   § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may not simply

25   substitute its judgment for that of the deciding court.” Grimes v. City & County of San

26   Francisco, 951 F.2d 236, 241 (9th Cir. 1991).

27   ///

28   ///

                                                     3
1    IV.    DISCUSSION

2           The Magistrate Judge did not clearly err in finding that class counsel lacked bad

3    faith. The messages that were redacted in the April Production but produced in the

4    October Production do not suggest that class counsel manipulated or willfully withheld

5    information harmful to Plaintiff’s case.

6           In one set of previously redacted messages, the class members were attempting

7    to determine whether an attorney who contacted a particular class member—Jose Villa—

8    represented Defendants or Plaintiff. (See ECF No. 310-8 at 10.) Risinger noted that he

9    could not confirm “if this is our side or theirs” because “Gizer’s office says he is out on trial

10   at the moment.” (Id.) Villa responded that the attorney claimed to represent Plaintiff. (Id.)

11   Risinger then requested that the class members refrain from talking to any attorneys until

12   they spoke with class counsel: “Okay, here’s the deal . . . these subpoena’s [are] coming

13   from SOC’s lawyers! DO NOT talk to anyone until our lawyers reach out to you and prepare

14   you for the deposition.” (Id.) A few days later, Risinger reiterated that point: “Notices went

15   out from our side to opt-in. Their side has been sending out subpoenas for depositions.

16   Don’t do the depo until you have been contacted by our side prior to the deposition. Not

17   everyone will be asked. They are trying to find loop holes. You MUST consult with our

18   lawyers before giving a statement!” (Id.) These messages are innocuous—they do not

19   suggest that class counsel deliberately withheld information harmful to Plaintiff’s case.

20          Another set of previously redacted messages is similarly innocuous. (See id. at 3-

21   4.) A class member asked whether he should physically mail a completed survey

22   questionnaire to class counsel, and Risinger responded that he did not know. (Id. at 3.)

23   Related messages simply indicate that some class members left voicemails for class

24   counsel with no discussion of the substance of those voicemails. (Id. at 4.)

25          The last set of previously redacted messages also does not necessarily suggest

26   bad faith. A class member—Chris Hedberg—asked for clarification about the survey: “Hey

27   Karl,[ ]just got this soc questionnaire from our lawyers. Are they counting from pickup time

28   to drop off time as “shift time”? From weapon pickup to drop off or what? Filling it out now

                                                    4
1    and if it’s pickup to drop off, it’ll be 100%, 13-14 hours. Lol.” (Id. at 8.) Risinger confirmed

2    Hedberg’s assumption: “Yes, pickup to drop off.” (Id.) Another class member—Matt

3    Olson—also confirmed: “Yep 14 hours is about right. And then include training which easily

4    extended. Also I remember Karl specifically having to come in on a ‘day off’ for training.

5    As I’m sure many of us did.” (Id.) Hedberg wondered if he was underestimating his survey

6    responses: “Yup[.] I said between 30-40% of the time I worked 7 days a week, I was there

7    for 15 months. I know for a fact I worked the first 5 weeks straight! Is that lowballing it

8    Karl?” (Id.) Risinger opined: “Definitely lowballing. Considering the time sheets I turned in.

9    We went 3-4 months straight without a day off and then sporadic week to week with a day

10   off here and there.” (Id.) Hebderg asked: “So more like 60-70%?” (Id. at 7-8.) Risinger

11   responded: “Yeah, 2/3d.” (Id. at 7.) Risinger then sent out the Word version of the

12   questionnaire and said: “If you have not received this yet, please fill out and follow the

13   instructions to return to our lawyers. Please pass it along to everyone you know that is not

14   in this group. Thanks!” (Id. at 7.)

15            This third set of messages does not suggest bad faith because—as the Magistrate

16   Judge noted—the messages are helpful to Plaintiff’s case. They show that the class

17   members recalled working more than six twelve-hour days per week and that Hedberg

18   merely sought confirmation about his estimates. Neither Risinger nor Olson encouraged

19   Hedberg to fabricate or inflate his responses. Rather, Risinger reassured Hedberg that

20   Hedberg’s own estimates were accurate. Olson reminded Hebderg that he may have had

21   training on a “day off.” Even if Risinger and Olson’s messages could be viewed as

22   coaching Hebderg, the Court is not free to disturb the Magistrate Judge’s implicit

23   determination that this was not the case. The Magistrate Judge did not clearly err in finding

24   that the previously redacted messages—considered collectively—did not suggest bad

25   faith.

26            Defendants argue that the Magistrate Judge mistakenly relied on messages that

27   were produced in both the April Production and October Production (ECF No. 316 at 11-

28   12), but the examples that the Magistrate Judge offered to support her finding were just

                                                    5
1    that—examples (see ECF No. 317 at 29). The Magistrate Judge expressly noted that she

2    “really did read every single one of these entries” and that “on balance, I will tell you my

3    impression is that what the plaintiff didn’t produce is more helpful to the plaintiff than it is

4    to the defense.” (Id.) The Magistrate Judge’s determination was based on the entirety of

5    the previously redacted messages—not just the examples that the Magistrate Judge cited.

6           As additional evidence of bad faith, Defendants rely on a purported contradiction in

7    class counsel’s explanations for redacting the Facebook messages. According to

8    Defendants, class counsel initially represented that the Facebook messages were

9    redacted because Plaintiff was parroting class counsel’s emails but later represented that

10   the messages were redacted because they revealed class counsel’s theory of the case.

11   (ECF No. 316 at 12-13.) Plaintiff responds that the messages were redacted based on a

12   good faith belief that the communications about the survey were privileged regardless of

13   whether they were copied and pasted from emails between Risinger and class counsel.

14   (See ECF No. 318 at 6.) Class counsel’s conduct does not necessarily suggest bad faith—

15   legal strategies evolve. And even if class counsel’s behavior were susceptible to an

16   inference of bad faith, there is insufficient evidence in the record to demonstrate clear error

17   on the part of the Magistrate Judge. At most, class counsel’s representations permit

18   multiple inferences, and the Court is not free to disturb the Magistrate Judge’s selection

19   among those inferences.

20          The Magistrate Judge’s ruling also was not contrary to law. Defendants argue that

21   Judge Leen failed to mitigate prejudice to Defendants and stop Plaintiff’s pattern of

22   repeated discovery violations (ECF No. 316 at 13), but there is insufficient evidence to

23   connect any prejudice Defendants suffered to bad faith conduct on the part of Plaintiff’s

24   counsel. Rather, the evidence before the Court permits the inference that class counsel

25   redacted the Facebook messages in good faith, an unintended consequence of which was

26   to potentially limit Defendants’ evidentiary basis for seeking exclusion of the survey. And

27   while Defendants contend that Hedberg was coached to inflate his survey responses, the

28   Court explained supra that the messages may also be viewed as innocuous. Defendants

                                                    6
1    also argue that Plaintiff must be deterred from future misconduct (id. at 16), but the

2    Magistrate Judge’s sanction requiring Plaintiff to pay half the forensic vendor’s fees does

3    that.

4            The only binding authority Defendants cite in support of their argument that the

5    Magistrate Judge ruled contrary to law are Trulis v. Barton, 107 F.3d 685 (9th Cir. 1995),

6    and Wanderer v. Johnston, 910 F.2d 652, 656 (9th Cir. 1990). But in Trulis sanctions were

7    warranted because “[t]he uncontroverted facts demonstrate[d] subjective bad faith as a

8    matter of law.” 107 F.3d at 694. Here again the facts support Judge Leen’s finding of a

9    lack of bad faith. And in Wanderer sanctions were appropriate because “[t]he existence of

10   prejudice [was] palpable”—defendants failed to appear at their depositions and repeatedly

11   flouted court orders to produce documents. 910 F.2d at 656. Plaintiff has not engaged in

12   such egregious conduct here.

13           Accordingly, the Court overrules Defendants’ objection.

14   V.      CONCLUSION

15           The Court notes that the parties made several arguments and cited to several cases

16   not discussed above. The Court has reviewed these arguments and cases and determines

17   that they do not warrant discussion as they do not affect the outcome of the objection

18   before the Court.

19           It is therefore ordered that Defendants’ objection (ECF No. 316) is overruled.

20           DATED THIS 4th day of April 2019.

21

22
                                                       MIRANDA M. DU
23                                                     UNITED STATES DISTRICT JUDGE

24

25

26

27
28

                                                  7
